IN RE: Louisiana, State of; Department of Trans & Develop.; — Defendant(s); *5Applying for Supervisory and/or Remedial Writs; Parish of St. Bernard 34th Judicial District Court Div. “D” Number 80,896; to the Court of Appeal, Fourth Circuit, Number 99-C-1627
Granted. Judgment of the trial court denying the motion to recuse is reversed. The motion to recuse is granted. See La.Code Civ.P. art. 151B(5). A mistrial is declared pursuant to La. Civ. code art. 1631, and the case is remanded to the district court for re-allotment to another division of the court.
KIMBALL, J. not on panel.
JOHNSON, J. would deny the writ.